

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

REAFFIRMATION AGREEMENT
 
REAFFIRMATION AGREEMENT, dated as of December __, 2008 (this "Agreement"), made
by Earth Biofuels, Inc., a Delaware corporation ("EBOF"), and each of the
undersigned existing Subsidiaries (collectively, the "Existing Subsidiaries",
and together with EBOF, each a "Grantor" and, collectively, the "Grantors"), in
favor of Castlerigg PNG Investments LLC, a company organized under the laws of
the British Virgin Islands, in its capacity as collateral agent (in such
capacity, the "Collateral Agent") for certain of the holders (each a "Holder"
and collectively, the "Holders") of the 2008 Amendment Notes (as defined  in the
Security Agreement defined below).  Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Security Agreement or the Amendment Agreement referred to below, as applicable.
 
WHEREAS, the Existing Subsidiaries and the Collateral Agent are parties to the
Amended and Restated Guaranty Agreement, dated as of June 25, 2008 (the
"Guaranty") pursuant to which the Existing Subsidiaries guaranteed the payment
and performance of the "Guaranteed Obligations" under the "Documents" (each as
defined in the Guaranty);
 
WHEREAS, the Grantors and the Collateral Agent are parties to the Amended and
Restated Pledge and Security Agreement, dated as of June 25, 2008 (the "Security
Agreement"), pursuant to which the Grantors granted to the Collateral Agent a
security interest in, and lien on, certain assets of the Grantors to secure the
payments and performance of the "Obligations" under the "Transaction Documents"
(each as defined in the Security Agreement);
 
WHEREAS, pursuant to an Amendment and Exchange Agreement, dated as of the date
hereof (the "Amendment Agreement"), between EBOF and Castlerigg PNG Investments
LLC (the "Investor"), EBOF and the Investor have agreed to amend and restate a
portion of the Investor's "Existing Series A Note" as the "Series C Note", and
to amend and restate the Investor's "Existing Series B Note" as the "Series D
Note", and to amend certain other Transaction Documents, as such terms are used
and defined in the Amendment Agreement (all of the foregoing, collectively, and
as the same may be amended, restated, modified, supplemented, or replaced, the
"Amended Transaction Documents"); and
 
WHEREAS, it is a condition precedent to the effectiveness of the
Amended Transaction Documents that each Grantor shall have executed and
delivered to the Agent this Agreement.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1.      Reaffirmation and Confirmation.  The Grantors hereby (i) acknowledge and
reaffirm their respective obligations as set forth in the Guaranty and the
Security Agreement, as applicable, (ii) agree to continue to comply with, and be
subject to, all of the terms, provisions, conditions, covenants, agreements and
obligations applicable to them set forth in the Guaranty and the Security
Agreement, which remain in full force and effect, (iii) acknowledge and agree
that, notwithstanding anything to the contrary in the Guaranty, the Security
Agreement or any of the other Transaction Documents, any obligations arising
under any of the Amended Transaction
 

 
 

--------------------------------------------------------------------------------

 

(a) Documents shall constitute Guaranteed Obligations under the Guaranty and
Obligations under the Security Agreement, and (iv) confirm, ratify and reaffirm
that the security interests and liens granted to Collateral Agent, for the
benefit of the Holders, pursuant to the Security Agreement, in all of their
right, title, and interest in all then existing and thereafter acquired or
arising Collateral in order to secure prompt payment and performance of the
Obligations, is continuing and is and shall remain unimpaired and continue to
constitute a first priority security interest (subject only to Permitted Liens)
in favor of the Collateral Agent, for the benefit of the Holders, with the same
force, effect and priority in effect both immediately prior to and after
entering into this Agreement and the Amended Transaction Documents entered into
on or as of the date hereof.  The Collateral Agent's security interest in and to
the Collateral of the Grantors has attached and continues to attach to all such
Collateral and no further act on the part of the Collateral Agent or the
Grantors is necessary to continue such security interest.
 
2.      Agreement as a Document or a Transaction Document.  The parties
acknowledge and agree that this Agreement shall constitute (i) a "Document"
under the Guaranty and (ii) a "Transaction Document" under the Security
Agreement.
 
3.      General Provisions.
 
(a)           Each of the Grantors hereby (i) acknowledges and consents to this
Agreement, (ii) confirms and agrees that each Transaction Document to which it
is a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.  This Agreement does not and shall not
affect any of the obligations of the Grantors under or arising from any
Transaction Document (including, without limitation, the obligations arising
under any guaranty) to which it is a party, all of which obligations shall
remain in full force and effect.  The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Collateral Agent or any Holder under the Guaranty, the Security Agreement or
any other Transaction Document, nor constitute a waiver of any provision of the
Guaranty, the Security Agreement or any other Transaction Document.
 
(b)           Representations and Warranties.  Each Grantor further represents
and warrants that (i) the execution, delivery and performance of this Agreement
have been duly authorized by all necessary action, (ii) it has duly executed and
delivered this Agreement, and (iii) this Agreement is a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings at law or in equity).
 
(c)           Costs and Expenses.  The Grantors hereby jointly and severally
agree to pay or reimburse the Collateral Agent for all of its reasonable and
customary out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Agreement, including, without
limitation, the reasonable fees and disbursements of counsel.
 
(d)           Counterparts.  This Agreement may be executed by one or more of
the parties hereto in any number of separate counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of this
 

 
 

--------------------------------------------------------------------------------

 

Agreement by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart.
 
(e)           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
 
(f)           JURY TRIAL WAIVER.  THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THE GUARANTY, THE SECURITY AGREEMENT OR ANY OF THE TRANSACTION
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  THE PARTIES HERETO REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 

 
Earth Biofuels, Inc.
By:                                                                
Name:
Title:
 
 
Earth Biofuels Technology Co., LLC
 
 
By:
Name:
Title:
 
 
The Wing Sail Company
d/b/a Earth Biofuels Distribution Company
By:
Name:
Title:
 
 
Earth Biofuels of Cordele, LLC
By:
Name:
Title:
 
 
B20 Customs, LLC
By:
Name:
Title:
 
 
Earth Biofuels Operating, Inc.
By:
Name:
Title:
 
 
Earth Biofuels Retail Fuel Company, LLC
By:
Name:
Title:
 
 
Earth Ethanol, Inc.
By:
Name:
Title:
 
 
Durant Biofuels, LLC
By:
Name:
Title:
 
 
Earth Ethanol of Washington L.L.C.
By:
Name:
Title:
 



 


 


 
REAFFIRMATION AGREEMENT
 



 
 

--------------------------------------------------------------------------------

 



ACCEPTED BY:
 
Castlerigg PNG Investments LLC,
as Collateral Agent


By:      Castlerigg Master Investments Ltd.,
its managing member and sole member


 
By:                                                                
Name:
Title:






 
REAFFIRMATION AGREEMENT
 



 
 

--------------------------------------------------------------------------------

 
